DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/07/2022 has been entered. Claims 30-39 have been amended and Claims 40-50 have been newly added. Thus Claims 20-29 and 40-50 are currently pending and are under examination.

Withdrawn Rejections
	Applicant presents the following arguments in the remarks filed on 03/07/2022 that were found persuasive:

    PNG
    media_image1.png
    299
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    640
    media_image2.png
    Greyscale

Accordingly, the 103 rejection over Schwerdtfeger has been withdrawn.
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11,180,435B2, 11,142,491B2 and 11,078,143B2 and Application Nos. 17/501,020 and 17/406,208 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Thus, the nonstatutory double patenting rejections have been withdrawn.
The allowable subject matter of previously presented, now canceled claim 30 and which has now been rewritten in independent newly added claim 41 has been withdrawn in view of the newly applied 103 rejection set forth below.

Newly Applied Claim Objections
Claims 27 and 47 are newly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-26, 28-29, 40-46 and 48-50 are newly rejected under 35 U.S.C. 103 as being obvious over Monwar (Monwar, M. M. et al. Patent application publication number US2020/0086307A1) in view of Clear (Clear, K. S. et al. Patent application publication number US2020/0087430A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 20 and  41, Monwar teaches a process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process comprising: (i) irradiating the hydrocarbon reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; and (ii) hydrolyzing the 
	Regarding claims 28, 41 and 49, Monwar teaches that after hydrolysis, the reaction alcohol and carbonyl products are analyzed for GC ([0125]) and thus the products have to necessarily be separated from the reduced catalyst bed to be analyzed by GC-MS.
	Regarding claim 41, Monwar fails to teach step (iv) of calcining at least a portion of the reduced chromium catalyst to regenerate the supported chromium catalyst. However, Monwar teaches that the supported chromium catalyst with an average valence less than +6 is prepared by calcination before conducting the reduction step ([0122]. Thus, a skilled artisan would have been motivated to regenerate the reduced catalyst by calcination in order to recycle the calcined catalyst for further production of alcohols and carbonyls by irradiating the calcined catalyst and hydrocarbon reactants.
	Regarding claims 21 and 42, Monwar teaches that the supported chromium catalyst can comprise a solid support, and from about 0.01 to about 20 wt. % chromium based on the weight of the catalyst and that the chromium after reduction has an average valence of less than or equal to about 5.25 ([0006]).
	Regarding claim 22, Monwar teaches that the contacting with the catalyst can be via fluidized bed or fixed bed of the supported catalyst ([0084]).
	Regarding claims 23 and 43, Monwar teaches that the hydrolysis takes place at 25° C and that the hydrolysis agent can be water, methanol, ethanol, or trifluoroethanol, or a mixture thereof ([0123] and [0124]).
1 to C36 alkane group; alternatively, a C1 to C18 alkane group; alternatively, a C1 to C12 alkane group ([0088]).
	Regarding claim 26 and 46, Monwar teaches the use of blue fluorescent light or blue LED light (Table VI) and irradiated at a temperature of 25° C ([0123]).
	Regarding claims 40 and 48, the hydrocarbon reactant comprises methane and the alcohol compound comprises methanol (Table VI).

	Regarding claims 20, 24, 40, 44 and 50, Monwar fails to teach irradiating the hydrocarbon reactant and supported chromium catalyst comprising chromium in a hexavalent oxidation state with at least about 10,000 lux or from about 50,000 to about 2000,000 lux of a light beam at a wavelength in the UV-vis spectrum. 
	These deficiencies are cured by Clear.
	Regarding claims 20, 24, 40, 44 and 50, Clear, just like Monwar, teaches a process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process comprising irradiating the hydrocarbon reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst. Clear further teaches that the chromium in the hexavalent oxidation state can be irradiated by at least about 100 lux, at least about 500 lux, at least about 1000 lux, at least about 2000 lux, at least about 5000 lux, at least about 10,000 lux, at least about 20,000 lux, at least about 
Accordingly, a skilled artisan would have been motivated to use Clear’s lux of a light beam in the process of Monwar with a reasonable expectation of success in reducing the supported chromium catalyst comprising chromium in a hexavalent oxidation state to form a reduced chromium catalyst.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct the clamed processes for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound in view of the teachings of Monwar and Clear.

Allowable Subject Matter
	The subject matter of Claims 27 and 47 is free of prior art. The closest prior art references and their teachings are set forth above. The references fail to teach or suggest that the molar yield of the alcohol compound and/or the carbonyl compound is from about 0.05 to about 1.8 moles of the alcohol compound and/or the carbonyl compound per mole of chromium (VI) in the supported chromium catalyst.

	Conclusion
Claims 20-26, 28-29, 40-46 and 48-50 are rejected and no claims are allowed.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/04/2022 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622